MORROW, P. J.
The validity of the statute creating. the Commission of Appeals to aid the Court of Criminal Appeals was upheld hy the opinion of this court in Jackson v. State, 103 Tex. Cr. R. 318, 280 S. W. 202, and by the Supreme Court of the United States, as appears from the memorandum opinion in Id., 271 U. S. 661, 46 S. Ct. 474, 70 L. Ed. 1138.
The fact that the witness Chipman may have been a eotransporter with the appellant did not render it incumbent'upon the court to charge on accomplice testimony, for the reason that hy article 670, P. C. 1925, a co-transporter of intoxicating liquor is exempted from the operation of the accomplice witness statute. See Bailey v. State, 100 Tex. Cr. R. 110, 271 S. W. 627; Dean v. State, 102 Tex. Cr. R. 646, 279 S. W. 461; Currie v. State, 102 Tex. Cr. R. 653, 279 S. W. 834.
The application to file a second motion for rehearing is refused.